758 F.2d 363
UNITED STATES of America, Plaintiff-Appellee,v.Ricardo VALENZUELA-BERNAL, Defendant-Appellant.
No. 80-1573.
United States Court of Appeals,Ninth Circuit.
April 9, 1985.As Amended April 22, 1985.

1
Bruce R. Castetter, Asst. U.S. Atty., San Diego, Cal., for plaintiff-appellee.


2
Craig Weinerman, San Diego, Cal., for defendant-appellant.


3
On Remand from a Decision of the Supreme Court of the United States.


4
Before PREGERSON and REINHARDT, Circuit Judges, and HARDY,* District Judge.


5
Our judgment in 647 F.2d 72 (9th Cir.1981) is vacated.  The district court is affirmed and the case is remanded for further proceedings consistent with the opinion of the United States Supreme Court in United States v. Ricardo Valenzuela-Bernal, 458 U.S. 858, 102 S.Ct. 3440, 73 L.Ed.2d 1193.



*
 The Honorable Charles L. Hardy, United States District Judge for the District of Arizona, sitting by designation